Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Printer Query 09 March 2019, the following action is provided to correct the Examiner’s amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Crawford on 19 February 2021.

The application has been amended as follows: 
Please cancel claims 1-75.  
Please add claim 76 to read as follows:
A process for upgrading refinery heavy residues to petrochemicals, comprising the steps of:
(a) separating a hydrocarbon feedstock in a distillation unit into a top overhead stream and a bottom stream, wherein the hydrocarbon feedstock consists of a combination of crude oil, kerosene, diesel, atmospheric gas oil (AGO), gas condensates, waxes, crude contaminated naphtha, vacuum gas oil (VGO), vacuum residue, atmospheric residue, naphtha and pretreated naphtha;
(b) feeding said bottom stream to a hydrocracking reaction area, wherein the process conditions prevailing in said hydrocracking area of step consist of a temperature of 300°C, a pressure of 300 kPa gauge and a Weight Hourly Space Velocity of 0.1 h-1;
(c) separating reaction products, which are generated from said reaction area of step (b) into a stream rich in mono-aromatics and in a stream rich in poly-aromatics, wherein the stream rich in mono-aromatics consists of mono-aromatics having a boiling range of from 70° C. to 217° C, and wherein said stream rich in poly-aromatics consists of poly-aromatics having a boiling range of from 217° C. and higher;
(d) feeding said stream rich in mono-aromatics to a gasoline hydrocracker unit, wherein the process conditions prevailing in said gasoline hydrocracker unit consist of a reaction temperature of 300°C, a pressure of 0.3 MPa gauge and a Weight Hourly Space Velocity (WHSV) of 0.1 h-1; 
(e) feeding said stream rich in poly-aromatics to a ring opening reaction area; and; wherein the process conditions prevailing in said ring opening reaction area consist of a temperature of 100°C and a pressure of 2 MPa together with from 50 to 300 kg of hydrogen per 1,000 kg of said stream rich in poly-aromatics over an aromatic hydrogenation catalyst and passing a resulting stream from said ring opening reaction area to a ring cleavage unit at a temperature 200°C and a pressure from 1 Mpa together with from 50 to 200 kg of hydrogen per 1,000 kg of said resulting stream over a ring cleavage catalyst;
feeding a stream rich in paraffins separated from the top overhead stream in step a)  into an isomerization unit and feeding the thus isomerized stream to a steam cracking unit; 
separating reaction products of said gasoline hydrocracker of step (d) into an overhead gas stream comprising C2-C4 paraffins, hydrogen and methane and a bottom stream comprising aromatic hydrocarbon compounds and non-aromatic hydrocarbon compounds; feeding the overhead stream from the gasoline hydrocracker unit into the steam cracker unit;
separating the reaction products from the ring opening step (b) into a heavy fraction and a light fraction and  feeding the heavy fraction of reaction products formed in the reaction area for ring opening into the gasoline hydrocracker unit; and
feeding the light fraction of reaction products formed in the reaction area for ring opening into the steam cracker unit;
wherein the feedstock consists of consists of a combination of crude oil, kerosene, diesel, atmospheric gas oil (AGO), gas condensates, waxes, crude contaminated naphtha, vacuum gas oil (VGO), vacuum residue, atmospheric residue, naphtha and pretreated naphtha.

REASONS FOR ALLOWANCE
Claim 76 is allowed.
The following is an examiner’s statement of reasons for allowance:
Kovach teaches (a) separating a hydrocarbon feedstock in a distillation unit into an overhead stream and a bottom stream (column 3, lines 5-20), (b) feeding said bottom stream to a hydrocracking reaction area (column 3, lines 21-25), (c) separating reaction products generated from step b into a stream rich in mono aromatics (naphtha boiling range stream) and a stream rich in poly aromatics (gas oil range) (column 3, lines 21-50), (d) sending naphtha to hydrofining unit followed by reforming zone produce and separate products into hydrogen, C2-C4 paraffins, hydrogen methane, and aromatic liquid (column 3, lines 21-50 and column 5, lines 17-39), which Examiner considers to read on claimed “gasoline hydrocracking”.   
Kovach teaches that the bottoms stream may pretreated in a vacuum distillation column to provide additional gas oil fractions prior to feeding the bottom stream to hydrocracking step b (column 2, lines 14-21).
Kovach teaches the feed can be selected from crude oils, petroleum oils, shale oils, oils derived from tar sands, oils derived from coal, and the like (column 3, lines 1-10).  Kovach feed is distilled to obtain fractions containing C3, C4, C5, C6-C10, and resid boiling above 600°F (column 3, lines 5-21).  
Kovach does not explicitly disclose the hydrocarbon feedstock consists of a combination of crude oil, kerosene, diesel, atmospheric gas oil (AGO), gas condensates, waxes, crude contaminated naphtha, vacuum gas oil (VGO), vacuum residue, atmospheric residue, naphtha and pretreated naphtha; step (b) pressure of 300 kPa, the mono-aromatics stream having a boiling range of 70-217°C or the poly-aromatics stream having a boiling range of 217°C or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771